First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term ZOOM™, CALIBUR™, INCUCYTE™, etc. which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of prostate cancer, does not reasonably provide enablement for preventing prostate cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation." In re Wright, 999 F.2d 1557, 1561,27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added). The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is a legitimate rejection." The principle was explicitly affirmed most recently in LiebeI-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371,82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMWofN. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 
F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Some experimentation is not fatal; the issue is whether the amount of experimentation is "undue"; see In re Vaeck, 20 USPQ2d 1438, 1444.
The instant claims are drawn to a method for preventing or treating a subject in need of treatment for prostate cancer.
The present specification defines “prevention” and “treatment” as:
The term “prevention” used herein refers to all actions that inhibit or delay the onset of prostate cancer or castration-resistant prostate cancer by administration of the pharmaceutical composition of the present invention.
The term “treatment” used herein refers to all actions that ameliorate or beneficially change symptoms caused by prostate cancer or castration-resistant prostate cancer by administration of the pharmaceutical composition of the present invention.

The medical art teaches various treatment regimens for prostate cancer as encompassed by the instant claims.  However, the instant claims are inclusive of preventing, which is deemed to be a “cure” since prevention of a disease is interpreted to mean that the disease will entirely cease to manifest after administration of the composition.  There is no known method(s) for the determination of a person susceptible to prostate cancer and Applicant has not demonstrated prevention or curing of prostate cancer in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compounds instantly claimed and the prevention of said disease.  
While the Applicants might be enabled for treatment in vitro, the Applicants are not enabled for curing/preventing any of the claimed diseases in vitro or in vivo.  The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compound actually prevents or cures prostate cancer.  Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled artisan.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 14-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 
112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 defines the extraction of THA from Curcuma comosa.  However, how the compound is obtained does not change the scope of the claimed compound or the treatment of prostate cancer utilizing the claimed compound. 
Claims 14-18 recite various properties of the claimed compound.  The recitation of inherent properties of the claimed compound does not limit the scope of the subject matter since administration of the compound would result in each of said property.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (2002, cited by applicant on IDS submitted 07/10/2020).
Nakamura et al. teaches the anti-tumor effect of 2,4,6-trihydroxyacetophenone:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(see the entire article, especially Abstract; page 122, right col. Last paragraph; page 123, Table 3; page 124, last paragraph).
The composition taught by the reference is encompassed by the instant claim.
Note:  The recitation of the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, is not considered a limitation and is of no significance to claim construction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (2002, cited by applicant on IDS submitted 07/10/2020).
Nakamura et al. teaches the strong anti-tumor effect of 2,4,6-trihydroxyacetophenone (THA):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(see the entire article, especially Abstract; page 123, Table 3; 
page 124, last paragraph).
The instant claims differ from the reference by reciting the treatment of prostate cancer.  
However, it would require only routine experimentation to determine the anti-tumor effect of THA, as taught by Nakamura, in prostate cancer.  Because said determination would have been within the level of skill of the ordinary artisan in the art at the time of the present invention, the claimed invention is rendered prima facie obvious.
The additional feature of claim 12 includes the limitation that the compound 2,4, 6-trihydroxyacetophenone (THA) is extracted from Curcuma comosa. 
However, said recitation does not change the scope of the compound utilized in the treatment of prostate cancer as instantly claimed, i.e., THA obtained via extraction from Curcuma comosa is identical to that of parent claim 11. 

The additional features of claims 13-18 include limitations to the feature (claim 13) and pharmacological mechanisms (claims 14-18) of prostate cancer or THA.  These features, although not explicitly disclosed in Nakamura, could be derived by a person skilled in the art through common pharmacological activity experiments. The therapeutic effects on prostate cancer are not considered to vary depending on the mechanisms.
As recognized by MPEP §2112, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Genva Pharm. Inc. 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).  That is, the properties of a compound are inseparable and, thus, administration of THA 
in treating prostate cancer with result in the instantly claimed outcomes. 
Therefore, claims 11-19 are rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is 
(571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628